DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazak et al. (U.S. PG Pub # 20180058584) in view of Ohya (U.S. PG Pub # 20160238134).



Regarding claim 1, Miyazak discloses a seal ring (fig 11) for sealing a clearance between a rotary shaft and a housing (200 and 300, fig 6 same as fig 11), comprising dynamic pressure grooves (121a, 121b, 122) formed at a sliding surface of the seal ring ( grooves on side surface, fig 9 same as fig 11) and arranged in a circumferential direction so as to be configured to generate dynamic pressure (grooves in circumferential direction), the dynamic pressure grooves including deep grooves having openings on a sealed fluid side (121b, 122 having openings on the sealed fluid side) and shallow grooves (121a) being shallower than the deep grooves (121 shallower than 122), the shallower grooves being formed continuously to the deep grooves (121a continuous to 122) and extending to at least one side in the circumferential direction (fig 11), wherein at least adjacent two of the deep grooves of the dynamic pressure grooves in the circumferential direction are formed as a dynamic pressure groove unit (unit with 121b and 122, and neighboring grooves 121b and 122).
Miyazak does not disclose configured such that the adjacent two of the deep grooves communicate with each other through a communication groove extending in the circumferential direction on an opposite side of the openings of the deep grooves in a radial direction. 
However, Ohya teaches configured such that the adjacent two of the deep grooves communicate with each other through a communication groove (316, fig 10A) extending in the circumferential direction on an opposite side of the openings of the deep grooves in a radial direction (316 in the opposite side of the openings of 13, fig 10A).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the communication groove of Ohya between the deep grooves of Miyazak to provide fluid communication between the groove unit of the seal ring.

Regarding claim 2, the combination of Miyazak and Ohya discloses the seal ring, wherein the shallow grooves are provided continuously to both sides of the deep grooves in the circumferential direction (Miyazak 121b on both sides of 122). 

Regarding claim 3, the combination of Miyazak and Ohya discloses the seal ring, wherein the dynamic pressure groove unit consists of two of the dynamic pressure grooves and the communication groove (Miyazak two of the grooves of 121a, 121b, 122 and Ohya 316). 

Regarding claim 4, the combination of Miyazak and Ohya discloses the seal ring, wherein all of the dynamic pressure grooves are formed as dynamic pressure groove units at the sliding surface (Miyazak two of the grooves of 121a, 121b, 122 and Ohya 316 at the sliding surface). 

Regarding claim 5, the combination of Miyazak and Ohya discloses the seal ring, wherein the dynamic pressure groove unit consists of two of the dynamic pressure grooves and the communication groove (Miyazak two of the grooves of 121a, 121b, 122 and Ohya 316). 

Regarding claim 6, the combination of Miyazak and Ohya discloses the seal ring, wherein all of the dynamic pressure grooves are formed as dynamic pressure groove units at the sliding surface (Miyazak two of the grooves of 121a, 121b, 122 and Ohya 316 at the sliding surface). 


Regarding claim 7, the combination of Miyazak and Ohya discloses the seal ring, wherein all of the dynamic pressure grooves are formed as dynamic pressure groove units at the sliding surface (Miyazak two of the grooves of 121a, 121b, 122 and Ohya 316 at the sliding surface).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675